Citation Nr: 0927689	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from May 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in February 2008.  A transcript of his 
hearing has been associated with the record.


FINDING OF FACT

A stressor supporting a diagnosis of PTSD has not been 
corroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In a November 2005 letter the Veteran was asked to complete a 
questionnaire concerning the stressful incidents that 
resulted in PTSD.  He was also asked to identify providers of 
treatment for PSTD.  The evidence necessary to support a 
claim of entitlement to service connection was discussed.  
The evidence of record was listed, and the Veteran was told 
how VA would assist him in obtaining additional relevant 
evidence.

In March 2006 the Veteran was again requested to complete a 
questionnaire detailing stressful incidents in service.  The 
evidence of record was listed.  This letter also discussed 
the manner in which VA determines disability ratings and 
effective dates.

In December 2007 the Veteran was asked for additional 
information concerning his PTSD.  The evidence of record was 
listed and he was told how VA would assist him.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The Veteran has not identified 
any additional evidence or information which could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA examination of his claimed PTSD.  However, the Board 
finds that a VA examination is not necessary in order to 
decide the Veteran's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicates that those symptoms may be 
associated with his active military service.

In the instant case, the Board notes that there is no 
indication of an event, disease, or injury in service, or 
that this claimed disability might be associated with 
service.  Accordingly, the Board has concluded that a VA 
examination is not warranted in this case.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat Veterans).

The Board observes that the Veteran did not engage in combat 
with the enemy.  Moreover, he does not contend that he served 
in combat, nor does he argue that his PTSD is based on combat 
experience.  See 38 C.F.R. § 3.304(f).  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's 
psychiatric health.  In March 1960 the Veteran was seen with 
complaints of chest pain and weakness.  He related that he 
had such symptoms in 1954 and was seen by a physician.  The 
provider noted that the Veteran had suffered from rheumatic 
fever at a young age.  He also noted that the Veteran's 
weight was 200 pounds, down from 226 pounds 30 days 
previously, and that Dexedrine had been prescribed to assist 
in his weight loss.  On discharge examination in May 1960 the 
Veteran was psychiatrically normal.  He was determined to be 
qualified for release from active duty and to perform active 
duty at sea and on foreign shores.

Service personnel records indicate that for the period from 
May 1959 to November 1959, the Veteran's enlisted performance 
evaluation stated that he was highly effective and reliable, 
needing only limited supervision.  Regarding military 
behavior, he was noted to willingly follow commands and 
regulations.  His appearance was noted to be neat and 
correct.  The rater stated that the Veteran got along very 
well with others and contributed to good morale.  He noted 
that the Veteran had done an excellent job since the last 
report and was well qualified and recommended for promotion.

VA treatment records show that the Veteran has a diagnosis of 
PSTD.  In September 2005 the Veteran reported that he 
experienced sexual trauma in service, noting that he was 
assaulted and forced to engage in sexual acts by two other 
sailors.  He stated that he did not report the assault, and 
that he hid under the catwalk and on the flight deck for the 
remainder of the cruise.

In a January 2006 statement, the Veteran related that while 
on the USS Princeton, in July or August of 1958, he was raped 
and sodomized by two men.  He stated that he hid for the 
remainder of the cruise, fearing that it would happen again.

A March 2006 report of contact indicates the Veteran's report 
that he was on the ship for less than five days when the 
incident occurred.  He indicated that he was not a regular on 
the ship, and that he was going to be aboard until he arrived 
at his permanent duty ship.  He stated that his two attackers 
threatened to throw him overboard if he told anyone.  He 
related that he began to have problems in his rectum area 
following the assault, but did not seek care.  He stated that 
he had experienced such problems since that time.  

In April 2006, the Veteran was contacted by the RO to clarify 
statements he had made concerning whether he had Vietnam 
service.  The RO noted that the Veteran reported combat 
trauma in Vietnam and receipt of two Purple Hearts.  The 
Veteran admitted that he had told his counselor that he had 
Vietnam service, but that he did not have such service.  

A June 2006 VA treatment record reflects the Veteran's report 
of the rape.  He noted that it took place about one month 
into the voyage.  He indicated that he did not report the 
incident for fear of being ostracized.  He also expressed 
skepticism over whether remedial action would take place.  

Lay statements from relatives and a friend, dated in March 
2006, discuss the Veteran's symptoms.  His ex-wife noted that 
something happened to the Veteran in the Navy that caused him 
to have difficulty being close to her.  

A statement from the Veteran, also dated in March 2006, 
indicates that he had no respect for military authority, and 
that such disrespect resulted in two Article 15s and his 
failure to be promoted.  He also noted that he had 
experienced obsessive behavior and had been an alcoholic.  He 
stated that he was 70 pounds overweight and that he had 
experienced problems with his weight since the incident.  He 
noted that he had ongoing rectal problems that had started in 
service.  He also noted that he had experienced panic attacks 
since the incident, pointing out that he had one in service 
but was told that he was due to overconsumption of caffeine.  

A February 2008 letter from the VA licensed clinical social 
worker who treats the Veteran indicates that the Veteran's 
responses were consistent with survivors of sexual trauma, 
and were very consistent and valid with other male Veterans 
who had similar experiences.

At his February 2008 hearing, the Veteran provided testimony 
concerning the assault in service.  He indicated that he did 
not know the individuals who carried out the assault and did 
not see them again during the cruise.  He stated that they 
threatened him and told him that they would throw him 
overboard if he reported the assault.  He acknowledged that 
he did not report the assault, and that there was no service 
treatment record entry or military police report supporting 
his allegations.

Having carefully considered the record in this case, the 
Board finds that there is insufficient evidence to meet the 
criteria for establishing service connection for PTSD.  
Although the Veteran has been given a diagnosis of PTSD, 
there is no independent corroboration of the claimed 
stressors upon which his VA provider has based such a 
diagnosis.  The sexual trauma currently reported by the 
Veteran is not supported by the record.  The Veteran's 
service personnel and medical treatment records do not 
indicate any report of the incident currently claimed by the 
Veteran, nor do the personnel or other records reflect any 
changes in behavior or performance which might support the 
occurrence of this claimed incident.  Rather, the Veteran has 
stated that he did not report the claimed rape and 
sodomization.  
Service personnel records do not reflect a deterioration in 
work performance, nor do they disclose any counseling for 
substance abuse or unexplained behavior changes.  In November 
1959, a rater indicated that the Veteran had done an 
excellent job since his last report and was well qualified.  
He recommended that the Veteran be promoted.  On discharge 
examination in May 1960, the Veteran was psychiatrically 
normal.  In summary, there are no markers of assault, no 
contemporaneous records of treatment, and no indication in 
the service personnel records that the Veteran's performance 
was found to be lacking.  

The Board acknowledges that the Veteran was treated for an 
anal fistula in March 1959, and that he asserts that it was 
the result of the reported assault.  However, the record is 
completely silent regarding the claimed stressor, and the 
Board concludes that the occurrence of an anal fistula is 
insufficient to establish the occurrence of such assault.  
Moreover, the Board acknowledges the Veteran's argument that 
he has had panic attacks since the reported assault, to 
include one in service.  The service treatment records do 
show that the Veteran was seen for complaints of chest pain 
and rapid pulse in March 1960, but again, the Board finds 
that one isolated incidence of treatment does not establish 
the occurrence of the reported assault.   

With respect to the Veteran's argument that he had difficulty 
with authority and had two Article 15s in service, the Board 
notes that his personnel file is silent for any nonjudicial 
punishment (Captain's Masts) or more formal disciplinary 
actions.  Moreover, the personnel evaluation discussed above 
shows that the Veteran willingly followed commands and 
regulations, that his appearance was neat and correct, and he 
got along well with others and contributed to good morale.  

The Board has considered the Veteran's written statements and 
testimony; however, a noncombat Veteran's testimony alone 
does not qualify as credible supporting evidence of 
occurrence of an in-service stressor as required by 38 C.F.R. 
§ 3.304(f).  In sum, the Board finds that the record does not 
contain evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
Veteran has been given a diagnosis of PTSD, there is no 
independent corroboration of his claimed stressors.  Having 
carefully considered all procurable and assembled data, the 
Board concludes that the criteria for service connection for 
PTSD are not met.




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


